DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue (9,744,759).

Regarding claims 1, 7 and 15, Inoue teaches a liquid ejection apparatus and system, comprising:
a plurality of liquid ejection head units (fig. 16, items 101) that are configured to eject liquid onto a conveyed object that is being conveyed (fig. 16, item P), each liquid ejection head unit of the plurality of liquid ejection head units being positioned above the conveyed object (see fig. 16) ;
a plurality of detection units (fig. 16, item 200), each detection unit of the plurality of detection units 
being configured to output a detection result indicating at least one of a position (col. 18, lines 11-16)or an amount of movement of the conveyed object with respect to a conveying direction of the conveyed object, 
being positioned across from a respective individual liquid ejection head unit of the plurality of liquid ejection head units (see fig. 16) and below the conveyed object (see fig. 16), on an opposite side of a conveying path of the conveyed object from the respective individual liquid ejection head unit (see fig. 16),
an entire body of each detection unit positioned upstream of a landing position of the liquid ejected by the respective individual liquid ejection head unit the detection unit is positioned across from (see fig. 16); and
 a control unit to control each liquid ejection head unit of the plurality of liquid ejection head units to eject the liquid based on the detection result (see fig. 16) output by the that the liquid ejection head is positioned across from (col. 18, lines 11-16).

Regarding claim 4, Inoue teaches the liquid ejecting apparatus according to claim 1, wherein the control unit generates a corresponding ejection timing for each liquid ejection head unit based on the detection result for each liquid ejection unit (col. 18, lines 48-64, Note that “a timing” could mean anything. Note that the position of the head is adjusted in accordance with the detection results, and thus it necessarily follows that the ejection timing of the nozzles of the head are also adjusted).

Regarding claim 5, Inoue teaches the liquid ejecting apparatus according to claim 4, wherein the control unit generates the corresponding ejection timing for each liquid ejection head unit by calculating a required time for conveying the conveyed object to 

Regarding claim 12, Inoue teaches the liquid ejection apparatus according to claim 1, wherein each detection unit is placed downstream of an upstream edge of the respective individual liquid ejection head unit the detection unit is positioned across from (see fig. 16) 

Regarding claims 13 and 14, note that detection units 200 meet the limitations. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853